1




                                                                      T76oa

                                               housto#tb5sEALS
    tee/L   J/kJi                             FEB 09 2075
                                        pHRISTOPHER
                                                CLgftK
                                                       A. PR,WE
,           7^i
            l^d&u^/^^£^Q3-lS—^ tectum                             \l£jCZ£IL

-fr^C -tkfr-i ~7Wjn f&o^P- -7*1/3-116
                              /I Tib to
                                             7T77—-*f^
                                             TQKL ifiU £XTf]Q
                                 hiii err U>/&
                                          U>A£ q&ft/o+cd;.
                                               q&&y



                                                              ~S
    pjr^yj                                                            ^L_ZfcL
    dilL£JA          ^.j_L iAJm£-
                    ^aoA    - r-.-,-t         Ji|                 ?
        £L
        J.
                                                 •A
                                               shdULiOs           ~kk
                               f&iLe^^


                                                              __oa£ <sr
                                              Ft ^£&>ioJ ttktiitM
       Ttwr he: ghfifotl
                                fellV&D/wP .Sfl/i/- ^V)AlL^
                                                                      iiijdL
                           t_JLh^tkiM±
                                                               9.




T6 4?if i/uiir Lnou Uwanu .(joh~tlir&/u Ammtitt.
        ipfa
fls T/) -Luhrfi} hu •-£iQ£7i^%to&b'ii mill lot t^M-
~kHip 6\)iefi l£/Jto£rtJ ihA^     hk lm^. -k -a^t


mt^AmM^—                            . 7           ,

hAwqiui^                                              -. -j.

                            &LAZL fkach    S> r
                            L/jbhotU   /txjK 7W6y

  ifi^Jr^ air&r-L -torn imutq: *}-/;&£ jjAsc/ dt^iaemrrhD
i/D_^/i_J^^ife^

                                S^m<2mJij-^ r(£gp&dm
                                        ya—
                                          iWtCQ
                  3faurte£tttii dourfof Appeal*
                       301 iflamtm, £\\\U 245
                       IjflUHfnn, jlfexaa <7fl02
                                                                                   PRi>iiA5EilSE                                                                    1378733 DEC    17. 2014
                                                                    giUfiXC, RE: 14-14-00725-CR
                                                                                   Dwayne Dixon
.„,,    J=_yr..
                                                                                                   t   s   '*'4"VfT!trfv»*u.vv.-v.i\,*-   -r—*__-
                                                                                                                                                         7^4-
 llyfc&ffiwj RzdowL "Wledic&l •fmliTu                                                     -"*•*   /. b„.{ju* i-C.'^i-M; ';,<.             *••'•   iy'l    Jt   |-
                                                                                                                                                                       '^wk*^''^
\LuhkocU rfx                        JlHdy-
                                                                                  CL$m/\k/i Pi/mf CiteIs
                                                           30/ Tai/uajwij^v'iie £H$-
 ^v£S
         A
                                                   i   : U! *«.* ^ -Z- ^ V & .£            •ll|iiMrl'l|iirjj'lMMil.,ljiHiiii||,|,||||l||)'i,l||l|)fllll)l||